[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence           June 8, 1989 Date of Application        June 8, 1989 Date Application Filed     June 8, 1989 Date of Decision           September 26, 1995
Application for review of sentence imposed by the Superior CT Page 11264 Court, Judicial District of Hartford-New Britain, at Hartford.
Docket Number: 54543;
Dennis O'Toole, Esq., Defense Counsel, for Petitioner.
Carl E. Taylor, Esq., Assistant State's Attorney, for the State.
Sentence Affirmed.
By the Division:
The petitioner was convicted following a jury trial of Robbery, 1st degree (53a-134(a); Conspiracy to Commit Robbery, 1st degree (53a-134(a) and 53a-48); Larceny, 2nd degree (53a-123).
He was sentenced to concurrent terms of 20 years for Larceny, 1st degree and conspiracy, and 10 years (also concurrent) on the Larceny 2nd degree. The total effective sentence was 20 years.
On April 22, 1988, the petitioner while armed with a shotgun and accompanied by a co-defendant participated in the robbery of a CBT bank, taking more than $10,000.
The petitioner's attorney points out that the co-defendant, who is approximately 50 years old and who has a history of bank robbery, was the leader of this conspiracy. The petitioner however, was 25 years old at the time and certainly of mature age and while he has no prior record, his first conviction was for major crimes with exposure of 50 years. He elected to have a jury trial and continued to maintain his innocence to the probation officer conducting the pre-sentence interview, thus there was no recognition of the potential danger his actions had to other people, and a lack of insight or remorse.
(In his comments to this Division the petitioner did, however, say he made a mistake, but that attitude was not expressed to the sentencing Court). CT Page 11265
The Review Division has considered the presentations and the record pursuant to the provisions of Practice Book § 942. We find the sentence, under all the circumstances, to be appropriate and proportionate.
Accordingly, it is affirmed.
Purtill, Klaczak and Norko, J.s, participated in this decision.